      Case 1:18-cv-01347-EAW-LGF Document 54 Filed 02/18/21 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


HIND SALEH,
                                                         DECISION AND ORDER
                     Petitioner,

              v.                                         1:18-CV-01347 EAW

WILLIAM P. BARR, et al.,

                     Respondents.


AEAD FARHAN,

                     Petitioner,

              v.                                         1:18-CV-01348 EAW

WILLIAM P. BARR, et al.,

                 Respondents.
____________________________________


                                    INTRODUCTION

       Pro se petitioners Hind Saleh (“Saleh”) and Aead Farhan (“Farhan”) (collectively

“Petitioners”) are a wife and husband, each of whom is challenging the denial of their

respective applications for naturalization. (Civil Action No. 1:18-cv-01347 (the “Saleh

Action”), Dkt. 1; Civil Action No. 1:18-cv-01348 (the “Farhan Action”), Dkt. 1). In each

case, Respondents have filed a motion for dismissal. (Saleh Action, Dkt. 33; Farhan

Action, Dkt. 27). For the reasons set forth below, the Court grants the motions for dismissal

to the extent that the United States Customs and Immigration Services (“USCIS”) is


                                            -1-
      Case 1:18-cv-01347-EAW-LGF Document 54 Filed 02/18/21 Page 2 of 5




substituted as the sole named Respondent in each action, and Petitioner’s claims for review

under the Administrative Procedures Act, 5 U.S.C. §§ 701 et seq. (the “APA”), are

dismissed.

                                     BACKGROUND

       Petitioners are lawful permanent residents of the United States who reside in

Buffalo, New York. (Saleh Action, Dkt. 1 at ¶ 2; Farhan Action, Dkt. 1 at ¶ 2). Petitioners

are both refugees from Iraq and have resided in the United States since September 1, 2010.

(Saleh Action, Dkt. 1 at ¶ 10; Farhan Action, Dkt. 1 at ¶ 10).

       Saleh applied for naturalization in June 2015 and Farhan applied for naturalization

in July 2015. (Saleh Action, Dkt. 1 at ¶ 16; Farhan Action, Dkt. 1 at ¶ 16). Petitioners’

applications for naturalization were denied on January 5, 2018, on the basis that they had

provided material support to a Tier I Terrorist Organization and were thus inadmissible to

the United States at the time they were granted permanent resident status. (Saleh Action,

Dkt. 1 at ¶ 19; Farhan Action, Dkt. 1 at ¶ 19). USCIS issued a decision affirming the denial

of Petitioners’ applications for naturalization on August 1, 2018. (Saleh Action, Dkt. 1 at

¶ 21; Farhan Action, Dkt. 1 at ¶ 21).

       Petitioners, who were then represented by counsel, commenced the instant actions

on November 27, 2018. (Saleh Action, Dkt. 1; Farhan Action, Dkt. 1). Petitioners seek de

novo judicial review of the denials of their applications for naturalization pursuant to

§ 310(c) of the Immigration and Naturalization Act (the “INA”) and further seek review

under the APA on the basis that the denials were arbitrary and capricious. (Saleh Action,

Dkt. 1 at ¶ 1; Farhan Action, Dkt. 1 at ¶ 1).

                                            -2-
      Case 1:18-cv-01347-EAW-LGF Document 54 Filed 02/18/21 Page 3 of 5




       Petitioners’ counsel requested the Court’s permission to withdraw on July 14, 2020.

(Saleh Action, Dkt. 30; Farhan Action, Dkt. 24). Counsel’s request was granted in the

Farhan Action on July 14, 2020 (Farhan Action, Dkt. 25), and in the Saleh Action on

August 18, 2020 (Saleh Action, Dkt. 37).

       Respondents filed the pending motions to dismiss on August 6, 2020 (Saleh Action,

Dkt. 33; Farhan Action, Dkt. 27). Respondents filed amended memoranda of law on

August 18, 2020. (Saleh Action, Dkt. 39; Farhan Action, Dkt. 31). On September 16,

2020, the Court entered an Order setting a deadline of October 30, 2020, for Petitioners to

file their responses to the motions to dismiss. (Saleh Action, Dkt. 44; Farhan Action, Dkt.

34). Petitioners failed to file any such responses.

                                      DISCUSSION

I.     Substitution of USCIS as Respondent

       Pursuant to 8 U.S.C. § 1421(c), a person whose application for naturalization is

denied has the right to file a petition for de novo judicial review. Such petition for review

“must be brought against USCIS, and service of the petition for review must be made upon

DHS and upon the USCIS office where the hearing was held pursuant to 8 CFR 336.2.” 8

C.F.R. § 336.9(b). In this case, Petitioners did not name USCIS as a respondent, as

required by regulation, but instead named various federal officials.

       Respondents contend that dismissal would be an appropriate remedy for failure to

name USCIS, but cite no authority for that proposition. (Saleh Action, Dkt. 39 at 3; Farhan

Action, Dkt. 31 at 3). However, “in the interests of judicial efficiency and avoiding delay,

the government does not object to substitution of USCIS as the named Respondent

                                            -3-
      Case 1:18-cv-01347-EAW-LGF Document 54 Filed 02/18/21 Page 4 of 5




provided the Court orders dismissal of the other Respondents and nunc pro tunc treatment

of filings to date as if references to a Respondent were to USCIS.” (Saleh Action, Dkt. 39

at 3; Farhan Action, Dkt. 31 at 3). In light of this concession by the government, the Court

finds it appropriate to substitute USCIS as the sole named Respondent and to treat all

references to a respondent in the prior filings as references to USCIS. The Court thus need

not and does reach the issue of whether dismissal of Petitioners’ INA claims would be an

appropriate remedy.

II.    Dismissal of APA Claims

       Respondents further argue that Petitioners’ APA claims must be dismissed, because

the APA provides for judicial review only of “final agency action for which there is no

other adequate remedy in a court,” 5 U.S.C. § 704, and § 1421(c) provides such other

adequate remedy. (See Saleh Action, Dkt. 39 at 4; Farhan Action, Dkt. 31 at 4). The Court

agrees.   Petitioners’ APA claims seek review of the denial of their naturalization

applications, but § 1421(c) provides an adequate avenue to seek precisely the same relief.

See De Dandrade v. United States Dep’t of Homeland Sec., 367 F. Supp. 3d 174, 187

(S.D.N.Y. 2019) (“[T]here is another ‘adequate remedy’ through the review process

explicitly granted by the INA. All relief that individual plaintiffs seek may be granted

under section 1421(c).”), aff’d sub nom. Moya v. United States Dep’t of Homeland Sec.,

975 F.3d 120 (2d Cir. 2020); see also Heslop v. Attorney Gen. of U.S., 594 F. App’x 580,

584 (11th Cir. 2014) (“The APA provides for judicial review of ‘final agency action for

which there is no other adequate remedy in a court.’ 5 U.S.C. § 704. Here, the INA gives

[the petitioner] an adequate remedy: the ability to seek in federal district court de novo

                                           -4-
      Case 1:18-cv-01347-EAW-LGF Document 54 Filed 02/18/21 Page 5 of 5




review of USCIS’s denial of his application for naturalization after he exhausts his

administrative remedies. See 8 U.S.C. § 1421(c). Indeed, [the petitioner] brought his INA

claim under that very provision. The APA does not authorize judicial review that adds to

the sweeping de novo review that the INA provides.” (quotation omitted)); Miriyeva v. U.S.

Citizenship & Immigration Servs., 436 F. Supp. 3d 170, 178 n.11 (D.D.C. 2019) (“Courts

are unanimous in holding that § 1421(c) is the sole means of seeking judicial review of the

actual denial of a naturalization application.” (collecting cases)). The Court thus finds that

Petitioners’ claims under the APA must be dismissed.

                                      CONCLUSION

       For the foregoing reasons, the pending motions to dismiss (Saleh Action, Dkt. 33;

Farhan Action, Dkt. 27) are granted to the extent that: (1) Petitioners’ APA claims are

dismissed; and (2) USCIS is substituted as the sole named Respondent, and all references

to a respondent or respondents in all prior filings shall be nunc pro tunc deemed references

to USCIS. The Clerk of Court is directed to update the captions in these matters to reflect

that the United States Citizenship and Immigration Services is the sole Respondent and to

terminate all other Respondents as parties to these actions.

       SO ORDERED.



                                                  _______________________________
                                                  ELIZABETH A. WOLFORD
                                                  United States District Judge

Dated: February 18, 2021
       Rochester, New York


                                            -5-
